Honorable Zollis C. Steakley
Secretary of State
Capitol Station
Austin, Texas.                     OPINION NO. W-38
                                   Re: Deadline for filing appli-
                                       cation to appear on the
                                       official ballot at the
                                       Special Senatorial Elect-
                                       ion to be held April 2,
Dear Sir:                              1957.
         You have requested our official opinion on the question
of the date of the deadline for filing an application to appear
on the official ballot at the Special Senatorial Election for the
office of United States Senator to be held April 2, 1957.
         Article 4.10 of the Texas Election Code provides with
reference to the filing of the application:
               "Such application must be filed not later
                than thirty (30) days beftre any such
                special election . . . .
         This provision states that no application may be filed
after a thirty day period before the date of the special election.
This date, in the case which you mention, would be March 2, 1957.
         Our Interpretation of this statute Is substantiated by
the case of Murchlson v. Darden, 171 S.W.2d 220 (Tex.Civ.App.
1943, error dism.). The statute in this case provided that an
absentee ballot must be cast not "less than three (3) days, prior
to the date of such an election".   The court held that this pro-
vision meant that three (3) full days must Intervene between the
end of the last day of the period for casting an absentee ballot
and the beginning of the day on which the election was to be
held.   We think that in the resent case this holding dictates
that there must be thirty (30P whole day8 between the ending of
the time for filing the application mentioned In Article 4.10
and the beginning of the day set for the special election.
Ron. Zollle Steakley,        page.2   - UU-38


         Thus, all applications must be filed not later than mld-
night March 2, 1957.   Attorney General's Oplnions R-1164,0-4455,
and O-2298, copies of vhlch are here enclosed, also support the
above conclusion.

                                   SUMMARY

                     Application for one's name to appear
                     upon the official ballot at the Special
                     Senatorial Election called for April 2,
                     1957, must be filed not later than mld-
                     night March 2, 1957.
                                        Yours very truly
                                        WILL WILSON




                                       By z?. /6! -u-G--d
                                                   Timmlns. Jr.
                                             B. K. Timmlns,
                                             Assistant At&ney
                                                       Attorney General '
JHM:zt

APPROVED:
OPINION COMMITTEE
By       H. Grady Chandler
         Chairman